UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1397



LINDA J. COBB,

                                              Plaintiff - Appellant,

          versus


DEPARTMENT OF VETERANS AFFAIRS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (1:04-cv-00872-WLO)


Submitted:   November 17, 2006         Decided:     December 20, 2006


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Linda J. Cobb, Appellant Pro Se. Gill Paul Beck, Lynne P. Klauer,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina;
Howard C. Lem, DURHAM VETERANS ADMINISTRATION MEDICAL CENTER,
Durham, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Linda   J.   Cobb   appeals    the   district   court’s   order

dismissing this Title VII action for failure to state a claim and

insufficient service of process.    We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.       Cobb v. Department of Veterans

Affairs, No. 1:04-cv-00872-WLO (M.D.N.C. Jan. 20, 2006).              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -